CHITTENDEN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This action was instituted in Cuyahoga Common Pleas for a determination of the validity and priority of mortgages, mechanics’ liens, and a judgment lien upon certain premises in Cuyahoga County. A Fixture Co., under a contract, furnished and hung the electric fixtures. The Court of Appeals held:
1. “Compliance with 8312 GC. is essential to the perfecting of a mechanics’ lien by a contractor.”
2. “Substantial compliance with the requirements of the mechanics’ lien law will perfect a good and valid mechanics’ lien.”
3. “A company which in accordance with the contract furnishes fixtures and also hangs them in place, is a contractor.”